Citation Nr: 1702582	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, generalized anxiety disorder, panic disorder, and recurrent depressive disorder.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had honorable active service from July 1976 to July 1980.  His last period of service from October 1980 to June 1985 resulted in a discharge under other than honorable conditions.  See December 2009 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a Board hearing in his July 2013 substantive appeal, but he failed to appear at the hearing scheduled in December 2016; his request is deemed withdrawn.

The Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, generalized anxiety disorder, panic disorder, and recurrent depressive disorder, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

In July 2013, the Veteran reported he received a nonjudicial punishment ("Captain's Mast") and was charged with driving under the influence during his period of honorable service.  His service personnel records for this period do not appear to have been associated with his claims file; therefore, they should be obtained on remand.  As well, since the Veteran has not been afforded a VA examination regarding the etiology of any acquired psychiatric disorder, an examination is needed on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to obtain the appellant's complete service personnel records.  All steps taken should be thoroughly documented within the record, to include any negative responses received.

2. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his acquired psychiatric disability on appeal; this specifically includes treatment records from the VA San Diego Healthcare System from November 2016 to the present.

3. After completing directive (2), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to determine the nature, extent and etiology of his acquired psychiatric disorder.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current acquired psychiatric disorder is related to his active service from July 1976 to July 1980?  

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claim for service connection for an acquired psychiatric disorder, performing all development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


